Citation Nr: 1716312	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board acknowledges the Veteran's contention, through his representative, that the Veteran has been diagnosed with acquired psychiatric disorders, to include anxiety and depression, which are separate claims of service connection.  See January 2017 Written Brief Presentation.  In this regard, the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, however, in the May 2011 rating decision, in pertinent part, the RO denied service connection for PTSD and service connection for adjustment disorder with anxiety and depressed mood (claimed as depression and insomnia).  Significantly, in a November 2011 Notice of Disagreement, the Veteran initiated an appeal only as to the issue of service connection for PTSD, which was subsequently timely perfected with a June 2012 Substantive Appeal following the May 2012 Statement of the Case.  The Veteran did not initiate a timely appeal (via a Notice of Disagreement) as to the issue of service connection for adjustment disorder with anxiety and depressed mood within the applicable one-year period.  As such, the issue of service connection for adjustment disorder with anxiety and depressed mood is not in appellate status, and is not before the Board.  In short, the only acquired psychiatric disorder on appeal is PTSD.


FINDING OF FACT

The record does not include credible supporting evidence of the Veteran's claimed in-service stressor or stressors.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim, the record reflects VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with a VA examination for the claim on appeal.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is insufficient credible evidence to verify an event, injury, or disease related to PTSD that occurred in service, and a lack of competent evidence indicating that the Veteran meets the legal criteria for a current diagnosis of PTSD.  VA, therefore, has no duty to provide a medical examination for this claim.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For PTSD specifically, service connection requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that a claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  The Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD. This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that he currently suffers from PTSD as a result of various in-service stressors.  The Board recognizes the existence of a July 2011 Medical Treatment Record reflecting a PTSD diagnosis, however, as stated above, service connection for PTSD requires a determination of credible supporting evidence that claimed in-service stressor or stressors occurred.  The July 2011 diagnosis is insufficient in this regard as it is based only on uncorroborated, alleged stressors reported by the Veteran to the medical provider.  There must be credible evidence to support the Veteran's assertion that the stressful event occurred and a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-96.  Although the revised 38 C.F.R. § 3.304(f)(3) states that the second element of service connection can be met when an in-service stressor has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA, the record does not indicate the Veteran's stressors are related or claimed as due to the fear of hostile military or terrorist activity.  Ultimately, the July 2011 diagnosis is afforded no probative weight.

In an October 2010 Report of General Information, the Veteran initiated his claim for PTSD.  In a November 2010 Statement in Support of Claim for PTSD, the Veteran stated that, while aboard the USS Kennedy, he witnessed an arresting cable break and cut one man in half, remove the legs of another, and decapitate another.  The Veteran alleged he witnessed these events via the flight deck camera and was subsequently called to the flight deck to pick up body parts.  He also stated he had separately witnessed a man drop a box of ammunition that exploded and maimed a man's face.  The Veteran provided that the incidents occurred between 1981 and 1985.

VA subsequently sent a development letter to the Veteran in December 2010 requesting further information from the Veteran in order to allow VA to corroborate the claimed stressors.  The Veteran responded with a January 2011 Statement in Support of Claim and reported that, due to memory problems, he could not provide the "who, what, when and where of each stressor" and that all he could provide was that the stressors happened while he was aboard the USS Kennedy between August 1981 and March 1985.  The RO in turn issued a formal finding in February 2011 that the information provided by the Veteran was insufficient to allow for meaningful verification of his alleged stressors.

The Board notes that Service Personnel Records (SPR) reflect the Veteran was stationed aboard the USS Kennedy between August 1981 and March 1985.  While the Board does not make a finding here as to the overarching factual circumstances of the claimed USS Kennedy incident, the Board finds the Veteran's statements regarding his alleged participation in his claimed stressors to demonstrate several inconsistencies.

The Board will first address relevant records prior to the Veteran's claim.  Service Treatment Records (STR) contain multiple reports of medical history and are negative for reports of psychiatric issues.  The Board notes that PTSD was not included in a March 2001 claim for 20 disabilities.  An April 2001 VA examination record reflects mental status as normal.  A November 2004 treatment record reflects a negative PTSD screening, which means the Veteran denied ever having any experience that was so frightening, horrible, or upsetting that in the past month he had any nightmares or thought about it when he did not want to, tried hard not to think about it and went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily startled, or felt numb or detached from others.  A July 2006 PTSD and depression screening is negative.  A June 2008 depression screening is negative.  A May 2009 Social Security Administration record notes no psychiatric issues.

A July 2009 Virginia Department of Rehabilitative Services shows that the Veteran submitted a disability claim for diabetes, hypertension, and chronic low back pain.  A physician thoroughly examined the Veteran and stated that the Veteran did not have a history of severe anxiety, compulsive or antisocial traits and that there was no evidence of psychoses, schizophrenia, or bipolar disorder.  

The first record of psychiatric issues are reflected in a December 10, 2009 VA Treatment Record wherein the Veteran was referred for a mental health consultation after expressing anxiety, depression, and difficulty falling asleep during an appointment for a separate medical condition. The December 10, 2009 record reflects the Veteran had significant stress at the time to include being unable to work due to medical conditions, financial problems, inability to sleep, and undergoing home foreclosure.  This record contains no mention of military stressors.  

Later, on December 16, 2009, the Veteran presented for another mental health consultation with a chief complaint of anxiety.  The provider noted the Veteran's reported stressors to include losing a house, his mother in a nursing home, and financial problems.  The Veteran reported these issues started in January 2009 after he lost his job.  The Veteran reported that he had bouts of depression on and off but it had not been a problem until this point.  The provider also noted that the Veteran stated there were other stresses in his life while he was in the military such as witnessing a decapitation but that it did not give him a problem other than having some nightmares at first that gradually went away.  The provider noted that the Veteran had, "No PTSD symptoms."

A January 2010 VA treatment record reflects the Veteran reported in a follow up visit that he was trying to increase his service connection rating to 100 percent.

An April 2010 VA treatment record indicates the Veteran reported that he was having nightmares about the arresting cable incident where one individual was cut in half and another individuals had both legs amputated.  The Veteran then reported he had to carry the individual who was cut in half and the individual kept talking to the Veteran until the individual died.

As previously noted, the Veteran initiated his claim for PTSD in October 2010.

A November 2010 VA treatment record reflects the Veteran sought mental health treatment and reported he was in the midst of Chapter 7 bankruptcy, was about to get married, and was approved for 100 percent Social Security Disability Insurance.  He reported still having nightmares of seeing a man cut in half on deck and one cut at the knees but said he did not complain due to concern for associated stigma. The Veteran also reported that his schizophrenic step son was living with him, mentioned his father who had abused his mother, and noted that his aunt was schizophrenic.

The Veteran obtained a mental health consultation for PTSD at the Hampton VA Medical Center in July 2011.  Under reported military traumas, the record of the July 2011 consultation reflects the Veteran claimed that while on the USS Kennedy, he saw people decapitated and seriously injured when an arresting cable broke and that he attended to the injured people.  The July 2011 record also reflects that the Veteran reported witnessing a sailor stabbed multiple times by another sailor.  This was the first mention of witnessing a stabbing incident.  Lastly, the July 2011 record reflects that the Veteran claimed while he was a child he witnessed his father beat his mother and on one occasion his father put a gun to the Veteran's head and he was scared.  The record noted the Veteran reported symptoms of PTSD since his traumatic experiences; to include re-experiencing thoughts of the events through dreams and nightmares at least three time a week, avoidance, hyperarousal, social isolation, and irritability.  The July 2011 record does not include any mention of the ammunition explosion incident mentioned in his November 2010 Statement in Support of Claim for PTSD.

In his July 2012 VA Form 9 Appeal of the May 2011 rating decision, the Veteran stated that he recently was able to recall the traumatic events while aboard the USS Kennedy.  The Veteran stated that, "In 1983 a young sailor I had spent months training dropped a box of CADS and one or two went off and took out his eye and burned his face."  Regarding the cable incident, the Veteran stated "In 1981, an arresting cable broke resulting in 42 people being removed from the ship.  One man was decapitated and one was cut off at the knees but was still talking to me.  I also assisted in picking up the body parts."

In his January 2017 Written Brief Presentation, the Veteran's representative restates the Veteran's contentions to include the stabbing, and ammunition explosion, and arresting cable incident.  In this brief, however, the representative notes the Veteran further contends that the Sailor who lost his legs during the cable incident was cut down while conversing with the Veteran.  The Board again notes that in his November 2010 statement in Support of Claim for PTSD, the Veteran stated that he had witnessed the incident via the flight deck camera, and did not mention witnessing either a sailor being cut down while in conversation with him, or conversing with such an injured sailor after the accident.

The Board finds the Veteran's statements concerning his alleged in-service stressors lack credibility.  The Board acknowledges the Veteran's statement in a November 2010 VA treatment record that he did not complain about the alleged USS Kennedy stressor due to fear of stigma; however, the Board finds the multiple inconsistencies in the record concerning what events were witnessed, how they were witnessed, and how they impacted the Veteran, have caused the Board to conclude that the stressors lack credibility.  In December 2009, the Veteran described multiple stressors that were causing him stress, which did not include an in-service stressor.  The Veteran specifically mentioned witnessing the decapitation of a soldier and having some nightmares right after the incident, but stated that "it did not give him a problem."  He reported this on December 16, 2009, while reporting multiple stressors involving financial issues.  The Board believes that the Veteran witnessed a decapitation, which the Veteran specifically stated did not cause him a problem.  After the Veteran reported in January 2010 that he was attempting to increase his VA disability compensation to 100 percent, he began adding stressors that he now claims have caused problems that the Board does not believe that the Veteran experienced or witnessed.  For example, he reported witnessing a man cut in half, witnessing a man cut at the knees, witnessing a man stabbed, witnessing a man having his face blown off, and then his cleaning up body parts and/or talking to the man cut in half until that man died.  The Board finds that the Veteran did not personally witness or experience these incidents.  As the Veteran's claim was pending, he added new stressors.  While these stressors may have occurred on the USS Kennedy or during the Veteran's service, the Board does not believe that the Veteran personally witnessed or experienced them as he has described.  

Additionally, the Board has weighed and acknowledges the potential bias of self-interest based on the Veteran's claim for PTSD coinciding with his reports of financial hardship and a stated desire to increase his VA disability compensation to 100 percent in a January 2010 VA treatment record, however, the Board does not find such a factor, while present, to be solely dispositive.  The main factor is the Veteran's inconsistency with what he witnessed in service.

Lastly, the Board acknowledges the Veteran's request that deck logs be obtained from the USS Kennedy in order to verify the arresting cable incident, however, as touched upon earlier, mere corroboration of the facts of the claimed incidents would not establish a basis for the Board to find that the Veteran experienced these stressors in the manner that he has described due to the inconsistency of the Veteran's stressor statements.  Thus, the Board deems such development to not assist the Veteran in connection with his claim for service connection for PTSD.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


